Title: From James Madison to John Chew, 14 February 1800
From: Madison, James
To: Chew, John


Dear Sir
Virginia Orange County Feby. 14. 1800
I lately received your letter of Ocr. 20th. 99. which gave us the first account of the death of your father; the preceding letter referred to having never come to hand, or it would have been duly answered.
The land to which your enquiry relates lies in the State of Kentucky (Bourbon County) and not in Virginia, where your father had no claim known to me. The Tract contains 2000 Acres, and has been represented as valuable, both on account of its soil & situation. At present it is said that the price of lands is considerably fallen in that quarter. It has also been understood that some litagations, tho’ perhaps not formidable were apprehended from incroaching locations and that a claim is set up by the Representatives of Benjamin Johnson or Robert Johnson the Agent in locating your fathers warrant for one half of the land; which claim may possibly be allowed in whole or in part, unless it should have happened & could be shewn, that some other compensation for the service was stipulated by your father. It has been said, but I believe cd. not be here proved, that Johnson, who returned from England in the same vessel with your father, recd. from him at N. Y. where they arrived a Horse which was to be considered as a satisfaction for that service. You are aware I presume that your father authorised the sale of the land for the benefit of Mr. Watts or Sr. Jno. Johnson, and that the execution of this trust was finally committed to Mr. Hubbard Taylor a relation of your father, and a resident of Kentucky. Having heard nothing from him on the subject for a long time, his correspondence thereon being carried on with Mr. Jno. Watts of N. York, I can not say any thing of the actual state in which the business lies. I will however write to him by the first opportunity, and request him to comply with your wishes by giving you every information which can be requisite. In the mean time I make no doubt you will be able to obtain from Mr. Watts all the information with which Mr. Taylor has from time to time possessed him. How far your being on the spot would promote an advantageous sale of the land or otherwise aid the business, I cannot pretend to judge. Mr. Taylor I believe is perfectly to be relied on for fidelity to the undertaking, and having been experienced & successful in landed pursuits on his own account, is probably much to be confided in, for his knowledge and management also.
